DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/10/2018.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 22 October 2018 (20181022).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Korean Application number 10-2018-0126150, filed in the REPUBLIC OF KOREA on 22 October 2018 (20181022).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/10/2018 and 08/21/2019 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160114692 A1 to Tripathi; Anshuman et al. (Tripathi) provided with the 08/21/2019 IDS, in view of Homeplug “HomePlug Green PHY Specification Release Version” (Homeplug) also provided with the 08/21/2019 IDS.

Regarding claim 1 Tripathi teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    629
    437
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    565
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    432
    849
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    601
    617
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    702
    561
    media_image5.png
    Greyscale


and associated descriptive texts including for example, the Abstract:
“According to various embodiments, a battery charging device may be provided. The battery charging device may include: a first determination circuit configured to determine a state of a first battery of an electric vehicle; a second determination circuit configured to determine a state of a second battery of the electric vehicle; a first charging circuit configured to charge the first battery based on the determined condition of the first battery; and a second charging circuit configured to charge the second battery based on the determined condition of the second battery.“ (Emphasis added);

a vehicle comprising: 
a plurality of charging ports electrically coupled to a first connector 214 and a second connector 216 in Figs. 2A-C above and paras:
“[0052] FIG. 2A shows a battery charging device 200 according to various embodiments. The battery charging device 200 may include a first determination circuit configured to determine a state of a first battery of an electric vehicle. The battery charging device 200 may further include a second determination circuit 204 configured to determine a state of a second battery of the electric vehicle. The battery charging device 200 may further include a first charging circuit 206 configured to charge the first battery based on the determined condition of the first battery. The battery charging device 200 may further include a second charging circuit 208 configured to charge the second battery based on the determined condition of the second battery. The first determination circuit 202, the second determination circuit 204, the first charging circuit 206, and the second charging circuit 208 may be coupled by a coupling 210, for example by an electrical coupling or by an optical coupling, for example a cable or a bus.

[0060] FIG. 2B shows a battery charging device 212 according to various embodiments. The battery charging device 212 may, similar to the battery charging device 200 shown in FIG. 2A, include a first determination circuit configured to determine a state of a first battery of an electric vehicle. The battery charging device 212 may, similar to the battery charging device 200 shown in FIG. 2A, further include a second determination circuit 204 configured to determine a state of a second battery of the electric vehicle. The battery charging device 212 may, similar to the battery charging device 200 shown in FIG. 2A, further include a first charging circuit 206 configured to charge the first battery based on the determined condition of the first battery. The battery charging device 212 may, similar to the battery charging device 200 shown in FIG. 2A, further include a second charging circuit 208 configured to charge the second battery based on the determined condition of the second battery. The battery charging device 212 may further include a first connector 214, like will be described in more detail below. The battery charging device 212 may further include a second connector 216, like will be described in more detail below. The battery charging device 212 may further include a first subcontrol circuit 218, like will be described in more detail below. The battery charging device 212 may further include a second subcontrol circuit 220, and the main control circuit 222, like will be described in more detail below. The first determination circuit 202, the second determination circuit 204, the first charging circuit 206, the second charging circuit 208, first connector 214, second connector 216, first subcontrol circuit 218, second subcontrol circuit 220, and the main control circuit 222 may be coupled by a coupling 224, for example by an electrical coupling or by an optical coupling, for example a cable or a bus.”, 

each of the first and second connectors configured to receive power from at least one charger as shown in Fig. 2B and explained in para [0060] above wherein “…the first charging circuit 206, the second charging circuit 208,” are connected to the first and second connectors as claimed; and 
a controller 222 configured to receive a charging start command in figure 12 above steps 1202+ as explained in for example only, para:
“[0156] FIG. 12 shows a flow diagram 1200 illustrating a charging method according to various embodiments. In 1202, the driver may set the vehicle to “charge mode” (for example from drive mode), and the distribution circuit may connect the modules to the charging circuit. In 1204, the drive may make physical connection of the charging plug, which may trigger the health check system. In 1206, the battery modules may be checked simultaneously for the depth of discharge and health of the battery, and a decision on which battery modules can take 2 C or 3 C charging power is made. In 1208, charging may start. Individual modules may be charged differently to optimize charging times and rate of charge depending on the health of the modules and the on-board hardware. A display system may inform the user about the status and health and the actual bill. In 1210, charging may end.” (Emphasis added).

and, upon receiving the charging start command, to control operation of the vehicle to be sequentially paired with the first connector (in Fig. 2C above, item 228) and the second connector (in Fig. 2C above, item 230) when the first connector and the 
“[0069] FIG. 2C shows a flow diagram 226 illustrating a battery charging method according to various embodiments. In 228, a state of a first battery of an electric vehicle may be determined. In 230, a state of a second battery of the electric vehicle may be determined. In 232, the first battery may be charged based on the determined condition of the first battery. In 234, the second battery may be charged based on the determined condition of the second battery.”.  

Wherein it is understood that determining inter alia the state of the battery connotes the claimed “pairing” as explained in para:

“[0139] Once the physical connection is established, the on-board electronic control and power distribution unit (ECPDU) may communicate with the EDCU to get the information on voltage and/or power requirements. The ECPDU may communicate with BMS for battery parameters. The ECPDU may communicate the information regarding these parameters to the CSECU through a predefined protocol.”. (Emphasis added).

While it is considered that Tripathi teaches the invention as explained above, Tripathi does not appear to expressly disclose upon receiving the charging start command, to control operation of the vehicle to be sequentially paired with the first connector and the second connector when the first connector and the second connector are electrically coupled to the plurality of charging ports.

Homeplug teaches receiving the charging start command, to control operation of the vehicle to be sequentially paired with the first connector and the second connector when the first connector and the second connector are electrically coupled to the plurality of charging ports in for example, sections 13.8, 13.8.1 and 13.8.1.2; figure 13-3 reproduced immediately below:

    PNG
    media_image6.png
    600
    594
    media_image6.png
    Greyscale
 
the Signal Level Attenuation Characterization {SLAC} protocol, a protocol that was designed for automotive applications where there may be multiple plug-in Electric Vehicles {charging ports} and Electric Vehicle Supply Equipment (connectors). The signal level from the charging ports PLO module is measured at the PLO modules of the connectors of a charging stations in order to determine uniquely which charging port is plugged in to which connector. Furthermore, it is implicitly explained that said matching procedure is sequential for each charging port, as every charging port needs to reach 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to provide for “The signal level from the charging ports PLO module is measured at the PLO modules of the connectors of a charging stations in order to determine uniquely which charging port is plugged in to which connector.”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being 

Regarding claim 2 and the limitation the vehicle according to claim 1, wherein: 
the first connector 214 and the second connector 216 respectively correspond to different chargers 206/208 in Figure 2B above; and 
the controller includes a first charging controller 202 and a second charging controller 204, 
wherein the different chargers are sequentially paired with the first charging controller 232 and the second charging controller 234, respectively in Tripathi Figure 2C and para [0069] above.  

Regarding claim 3 and the limitation the vehicle according to claim 1, wherein: 
when pairing between the first connector and the controller is completed, the controller is configured to ignore a pairing response signal corresponding to the second connector in response to a pairing request signal needed to initiate pairing between the second connector and the controller see the teachings of Homeplug section 13.8.1 “…If Secure SLAC is selected, then all subsequent messages that are optionally signed must be signed for the recipient to accept them” connotes the claimed limitation because all subsequent messages that are not signed will be ignored.  See also Homeplug section 13.8.1.1  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 4 and the limitation the vehicle according to claim 1, wherein: 
the controller is configured to acquire a network address corresponding to the first connector based on the pairing between the first connector and the controller see Homeplug section 13.8.1.1) , 

to determine whether to ignore a pairing response signal corresponding to the second connector according to the comparison of the network address included in the pairing response signal corresponding to the second connector with the network address of the first connector see Homeplug section 13.8.1.3-4).  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being 

Regarding claim 5 and the limitation the vehicle according to claim 2, wherein: 
the controller is configured to transmit a channel formation command corresponding to the first charging controller see Homeplug section 13.8.1.1), 
to receive a channel formation completion signal from the first charging controller when pairing between a charger corresponding to the first connector and the first charging controller is completed, thus forming a communication channel between the charger and the first charging controller see Homeplug section 13.8.1.3-6), 
to transmit a channel formation command corresponding to the second charging controller, and to perform pairing between a charger corresponding to the second connector and the second charging controller see the teachings of Tripathi Figure 2C step 230, Figure 3, items 336-342 and Figure 12 steps 1204-1208.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with multiple charging stations. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger by forming a channel to communicate. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 6 and the limitation the vehicle according to claim 1, wherein the controller is configured to activate pairing based on information relating to a coupling state between each of the first and second connectors and the plurality of charging ports see Tripathi step 1204 and Homeplug page 712 lines 1-5.

    PNG
    media_image7.png
    180
    982
    media_image7.png
    Greyscale
  
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station relating to a coupling state such as being plugged in. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger after being plugged in. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 7 and the limitation the vehicle according to claim 1, wherein the controller is configured to form a communication channel between the controller and a charger corresponding to the first connector through Power Line Communication (PLC) see Tripathi Figure 8 below wherein it is understood that 802 is the power line through which all communication is passing through:

    PNG
    media_image8.png
    187
    447
    media_image8.png
    Greyscale
, 

to receive charging information of the vehicle and state information of the charger corresponding to the first connector see Tripathi step 232 and the teachings of the combination of references wherein it is understood that Tripathi also teaches inter alia in steps 1206 and 1208 that individual modules are charged differently from each charger and Homeplug teaches inter alia establishing communication by “pairing”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being 

Regarding claim 8 and the limitation the vehicle according to claim 1, wherein the controller is configured to transmit the pairing request signal to the at least one charger, 
to receive a pairing response signal corresponding to the pairing request signal from the at least one charger, and 
to pair with the at least one charger based on the pairing request signal and an attenuation ratio of the pairing request signal included in the pairing response signal see the teachings of Homeplug section 13.8 Signal Level Attenuation Characterization (SLAC).  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station based on the attenuation ratio of the pairing request. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 9 and the limitation the vehicle according to claim 1, wherein: 
upon receiving the charging start command, the controller is configured to receive a communication request signal from the at least one charger see the teachings of the combination of references wherein it is understood that Tripathi teaches, inter alia in figure 12 steps 1202-1208 receiving the charging start command and Homeplug teaches a communication request signal.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of an electric vehicle communicating with a charging station. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 10 and the limitation the vehicle according to claim 1, wherein the controller is configured to transmit a pairing request signal to the at least one charger see the teachings of Homeplug section 13.8.1.1), 
to receive a pairing response signal corresponding to the pairing request signal see the teachings of Homeplug section 13.8.1.2), and 
to pair with the at least one charger after receiving the pairing response signal see the teachings of Homeplug section 13.8.1.3-6)  

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 11 see the rejection of corresponding parts of claim 1 above incorporated and abbreviated herein wherein it is understood Tripathi teaches a vehicle comprising: 
at least one processor in figure 3, item 322; and 
at least one memory communicably connected to the at least one processor (inside item 322), 

upon receiving the charging start command, to control operation of the vehicle to be sequentially paired with a first connector and a second connector when the first connector and the second connector are electrically coupled to a plurality of charging ports in Fig. 12, step 1208 and Homeplug teaches sequentially pairing” in for example, sections 13.8, 13.8.1 13.8.1.2, etc..  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being 

Regarding claim 12 see the rejection of corresponding parts of claim 1 above incorporated and abbreviated herein wherein it is understood Tripathi teaches a method of controlling a vehicle comprising: 
electrically connecting a first connector and a second connector to a plurality of charging ports in Fig. 12 step 1204, 
each of the first and second connectors configured to receive power from at least one charger in Fig. 2A-C; 
receiving, by a controller, a charging start command in Fig. 12 step 1206; and 
upon receiving the charging start command, controlling, by the controller, operation of the vehicle to be sequentially paired with the first connector and the second connector when the first connector and the second connector are electrically coupled to the plurality of charging ports in Fig. 12 step 1208 and Homeplug teaches sequentially pairing” in for example, sections 13.8, 13.8.1 13.8.1.2, etc..  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 13 and the limitation the method according to claim 12, wherein:
the first connector 214 and the second connector 216 respectively correspond to different chargers see Tripathi Fig. 2B , and the controlling of the operation of the vehicle to be sequentially paired with the32Attorney Docket No. 048279-669001 US first connector and the second connector comprises controlling the different chargers to be respectively paired with a first charging controller and a second charging controller equipped in the vehicle see Tripathi Fig. 12 step 1208 and Homeplug teaches sequentially pairing” in for example, sections 13.8, 13.8.1 13.8.1.2, etc..  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 14 and the limitation the method according to claim 12, further comprising: when pairing between the first connector and the vehicle is completed, 
ignoring a pairing response signal received from the second connector in response to a pairing request signal needed to activate pairing between the vehicle and the second connector see the teachings of Homeplug section 13.8.1 “…If Secure SLAC is selected, then all subsequent messages that are optionally signed must be signed for the recipient to 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 15 and the limitation the method according to claim 12, wherein the controlling of the operation of the vehicle to be sequentially paired with the first connector and the second connector comprises: 
acquiring a network address corresponding to the first connector based on the pairing between the vehicle and the first connector; 
comparing a network address included in the pairing response signal corresponding to the second connector with the network address corresponding to the first connector; and 
ignoring a pairing response signal corresponding to the second connector according to the comparison of the network address included in the pairing response signal with the network address corresponding to the first connector see Homeplug section 13.8.1 entoto.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with a charging station. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 16 and the limitation the method according to claim 13, wherein the controlling of the operation of the vehicle to be sequentially paired with the first connector and the second connector comprises: 
transmitting a channel formation command corresponding to the first charging controller see the teachings of Homeplug section 13.8 in its entirety; 
forming a communication channel between the charger and the first charging controller see the teachings of Homeplug section 13.8 in its entirety; and 
when pairing between a charger corresponding to the first connector and the first charging controller is completed see the teachings of Homeplug section 13.8 in its entirety: 
receiving a channel formation completion signal from the first charging 33Attorney Docket No. 048279-669001 US controller see the teachings of Homeplug section 13.8 in its entirety, transmitting a channel formation command corresponding to the second charging controller see the teachings of Homeplug section 13.8 in its entirety, and performing pairing between a 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with multiple charging stations. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger by forming a channel to communicate. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.
 
Regarding claim 17 and the limitation the method according to claim 12, wherein the controlling of the operation of the vehicle to be sequentially paired with the first connector and the second connector comprises: 
forming a communication channel between a charger corresponding to the first connector and the vehicle through Power Line Communication (PLC) see Tripathi Figure 8 below wherein it is understood that 802 is the power line through which all communication is passing through:

    PNG
    media_image8.png
    187
    447
    media_image8.png
    Greyscale

transmitting a charger control signal corresponding to the first connector via the communication channel in Tripathi Fig. 12 step 1206 and the teachings of Homeplug section 13.8 in its entirety; and 
receiving charging information of the vehicle and state information of the charger corresponding to the first connector in Tripathi Fig. 12 step 1206 and the teachings of Homeplug section 13.8 in its entirety.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with multiple charging stations. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 18 and the limitation the method according to claim 12, wherein the controlling of the operation of the vehicle to be sequentially paired with the first connector and the second connector comprises: 
transmitting a pairing request signal to the at least one charger see the teachings of Homeplug section 13.8 in its entirety; 
receiving a pairing response signal from the at least one charger, the pairing response signal including an attenuation ratio see the teachings of Homeplug section 13.8 in its entirety; and 


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with multiple charging stations. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger by forming a channel to communicate. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Regarding claim 19 and the limitation the method according to claim 12, wherein the controlling of the operation of the vehicle to be sequentially paired with the first connector and the second connector comprises: 
upon receiving the charging start command, receiving a communication request signal from the at least one charger see the teachings of Homeplug section 13.8 in its entirety.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with multiple charging stations. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger by forming a channel to communicate. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being 

Regarding claim 20 and the limitation the method according to claim 12, wherein the controlling of the 34Attorney Docket No. 048279-669001 US operation of the vehicle to be sequentially paired with the first connector and the second connector comprises: 
transmitting a pairing request signal to the at least one charger see the teachings of Homeplug section 13.8 in its entirety; 
receiving a pairing response signal corresponding to the pairing request signal see the teachings of Homeplug section 13.8 in its entirety; and 
performing pairing between the vehicle and the at least one charger see the teachings of Homeplug section 13.8 in its entirety.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of pairing an electric vehicle with multiple charging stations. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to pair each connector with a respective charger by forming a channel to communicate. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Homeplug to the prior art of Tripathi as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160114692 A1 to Tripathi; Anshuman et al. (Tripathi) provided with the 08/21/2019 IDS, in view of Homeplug “HomePlug Green PHY Specification Release Version” (Homeplug) also provided with the 08/21/2019 IDS as applied to the claims above and further in view of US 20160075245 A1 to Logvinov; Oleg et al. (Logvinov).

Regarding claims 7 and 17 and the limitation wherein the controller is configured to form a communication channel between the controller and a charger corresponding to the first connector through Power Line Communication (PLC) see Tripathi Figure 8 below wherein it is understood that 802 is the power line through which all communication is passing through:

    PNG
    media_image8.png
    187
    447
    media_image8.png
    Greyscale
, 
to transmit a charger control signal corresponding to the first connector via the communication channel in Tripathi Fig. 2C and step 228, and 
to receive charging information of the vehicle and state information of the charger corresponding to the first connector see Tripathi step 232 and the teachings of the combination of references wherein it is understood that Tripathi also teaches inter alia in steps 1206 and 1208 that individual modules are charged differently from each charger and Homeplug teaches inter alia establishing communication by “pairing”.  

While it is considered that Tripathi teaches a PLC as explained above, if Applicant is of the opinion that the combination of Tripathi and Homeplug does not expressly disclose a controller configured to form a communication channel between the controller and a charger corresponding to the first connector through Power Line Communication (PLC) then resort may be had to the teachings of Logvinov para:
“[0027] When the PEV's batteries are charged using an off-board charger, such as is the case for DC Charging, the PEV and EVSE must communicate in order to properly charge the PEV's batteries and bill for the energy consumed. The previously referenced documents, particularly SAE J2931/4 and ISO/IEC 15118-3, specify power line communications (PLC) for communicating between the EVSE and the PEV over the charging cable. These references normatively reference HomePlug® Green PHY v1.1 as the physical layer (PHY) and medium access layer (MAC) specifications, which is hereby incorporated by reference herein in its entirety, including its revisions. In parking garages and parking lots where there are multiple charging stations near each other or where one EVSE simultaneously controls multiple charging cables, there is a need to make sure that crosstalk between EVSEs and EVs, or intentional 

	To show it would have been obvious to use a controller configured to form a communication channel between the controller and a charger corresponding to the first connector through Power Line Communication (PLC) because it is the standard method of communicating per SAE J2931/4 and ISO/IEC 15118-3.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of communicating between an electric vehicle and a charging station using PLC. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the charging station of Tripathi would be able to communicate with each respective charger using PLC. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Logvinov to the prior art combination of Tripathi and Homeplug as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions” to connect an electric vehicle to a charger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 20170223807 A1 to Recker at al. teaches, inter alia “pairing” devices in para [0719]. 
US 10999331 B1 to Marchand; Julien et al. teaches, inter alia “pairing” devices in /figure 1B.
US 20040024913 A1 to Ikeda, Hiroshi  et al. teaches a Power Line Communication System with specific net addresses in for example, para:
“[0011] In a subnet, a node's identifier (Node ID) is defined and used as an ECHONET communication function identifier unique within at least the subnet (defined as an ECHONET Node). Each subnet has its own unique subnet identifier (Net ID). An ECHONET address is represented as a pair of the subnet identifier and the Node identifier, and this pair is used as the ECHONET Node identifier unique within the domain.”


US 20130162221 A1 to Jefferies; Kevin M. et al. teaches, inter alia communicating charging options and status to a remote user over a network.
US 9026813 B2 to Zyren; James et al. teaches inter alia using a PLC to communicate with a vehicle to establish charging and determine billing in Col. 3, lines 33+.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20211103